Citation Nr: 0836108	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to December 
23, 1997.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
October 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted an initial disability 
evaluation for PTSD of 30 percent from August 8, 1984, with a 
70 percent rating as of December 23, 1997.  

The veteran filed his original claim for service connection 
for PTSD in August 1984.  His claim was denied by the RO in 
December 1984.  The veteran filed an additional claim for 
service connection for PTSD in December 1997, which was 
subsequently allowed in May 2001, effective from December 
1999.  The veteran filed a notice of disagreement (NOD) with 
the effective date of his claim, which was later changed to 
August 1984.  It was determined that the veteran had never 
received notice of the RO's December 1984 rating decision, 
thus the veteran's claim remained open. 

The veteran subsequently appealed the August 2003 rating 
decision and the case came before the Board in June 2005.  At 
that time, the Board granted a 100 percent rating as of 
December 23, 1997, so from that date to the present, there is 
no longer any controversy.  The Board held that the veteran's 
30 percent disability rating for the time period prior to 
December 23, 1997, was proper. 

The veteran appealed the Board's decision and in June 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the June 2005 Board decision and remanded the 
claim.  Subsequently, in a November 2006 decision, the Board 
again held that the veteran's 30 percent disability rating 
for the time period prior to December 23, 1997, was proper.

Once again, the veteran appealed the Board's decision to the 
Court.  In a May 2008 Joint Motion, the parties agreed to 
vacate the Board's November 2006 decision and remanded the 
veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, the issue of entitlement to an initial evaluation 
in excess of 30 percent for service-connected PTSD, must 
again be remanded.  Although the Board regrets the additional 
delay, such action is necessary to afford the veteran every 
possible consideration.

In this case, the Board relied largely on the July 2003 VA 
examination and accompanying addendum to make its factual 
findings.  However, upon further review of the record, the 
Board finds that the August 2003 VA examination and addendum 
contain contradictory findings with regard to the issue of 
the veteran's unemployability from 1984 to 1998.  In this 
regard, in the July 2003 addendum, the examiner stated that 
the veteran had major psychiatric problems that were 
independent of PTSD that were more likely to have been the 
predominant contributors to unemployability.  The examiner 
continued that PTSD, although present at times, was not 
diagnosable at other times when the veteran was not able to 
maintain employment, indicating that the PTSD symptoms were 
not the cause of unemployability during those times.  
However, the examiner also stated that based on the 
information available to him, he could not say that the PTSD 
symptoms have not been the primary cause for his 
unemployability since June 1985.  

The Board observes that the Court has held that a remand may 
be required if the record before the Board contains 
insufficient medical information for evaluation purposes.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); see generally 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a 
medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  In this case, the Board finds that the July 
2003 VA medical examination and addendum are insufficient 
given the usage of a double negative in its conclusion and 
its contradictory findings.  Accordingly, the Board finds 
that an additional medical opinion is necessary to clarify 
whether the veteran's employability prior to 1998 was 
attributable to his PTSD symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
referred to an appropriate VA examiner for 
the purpose of obtaining a medical opinion 
as to the effect of the veteran's PTSD 
symptoms on his unemployability prior to 
December 23, 1997.  

The claims folder must be reviewed by the 
examiner.  Specifically, the examiner 
should review all pertinent evidence, to 
include the July 2003 VA examination and 
addendum, the August 1984 report from Dr. 
G.M.K., the September 1984 VA examination 
and the veteran's Social Security 
Administration (SSA) records.  The 
examiner is also directed to look at the 
Timeline of the veteran's psychological 
treatments, completed by the July 2003 VA 
examiner, and located in the veteran's 
claims file.  The examiner should then 
provide a complete rationale for any 
opinion given, without resorting to 
speculation, specifically commenting on:

*Whether the veteran's PTSD symptoms 
affected his unemployability prior to 
December 23, 1997.

*If so, the degree of impairment the 
veteran's PTSD had on his 
unemployability (mild, moderate, 
severe, or total). 

The examiner must resolve any conflicting 
medical evidence, specifically the July 
2003 VA medical examination and addendum.

2.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, a supplemental statement of the 
case (SSOC) should be issued to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




